The respondent Plainedge Federation of Teachers is a union *590which represents teachers pursuant to a collective bargaining agreement with the appellant Board of Education of the Plainedge Union Free School District. The union sought arbitration alleging that the Board violated Article XI of parties’ collective bargaining agreement by increasing the class size to a number of students greater than what was permitted by the Board’s policy.
The union based its demand for arbitration of the dispute on an arbitration clause contained within the collective bargaining agreement. In response, the Board brought this proceeding for a stay of arbitration on the ground that no valid agreement to arbitrate this particular dispute existed.
Article XI of the collective bargaining agreement provides as follows: "It is expressly understood and agreed that the Board reserves exclusively to itself the right to cancel, amend, change, modify, or revise any and all existing rules, regulations, orders, and policies, and/or to institute or adopt new rules, regulations, orders and policies, on any and all matters and subjects that do not substantially affect the wages, hours, or terms and conditions of employment of the teaching staff”.
Where the parties’ agreement to arbitrate is clear and unequivocal, and the dispute concerns the coverage of the substantive provisions of the contract, the dispute is for the arbitrator to resolve (see, Matter of Board of Educ. v Watertown Educ. Assn., 74 NY2d 912, 913; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669, 671).
Under Article IX of the collective bargaining agreement, the parties agreed to submit to arbitration "any dispute between the parties hereto with respect to the meaning or interpretation of any provision of this Agreement”. The parties have clearly expressed their unequivocal agreement to submit to arbitration disputes concerning the interpretation and application of any provision of the collective bargaining agreement. Whether Article XI of the agreement should be interpreted to include in its scope the increase of class size beyond that permitted by the Board’s policy is an issue to be resolved by arbitration and not by the courts (see, Matter of Board of Educ. v Watertown Educ. Assn., supra, at 913; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., supra, at 671).
Accordingly, the Supreme Court properly denied the Board’s application to stay arbitration. Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.